HARALSON, J.
1. The credit of a witness may be impeached by proof that he made statements out of court contrary to what he has testified at the trial, (1 Greenl. Ev., §462); and where evidence has been introduced by the defendant, by way of impeaching him, tending to show that one of the State’s witnesses had made such contradictory statements, the witness’s general character for truth having been thus, in a measure, assailed, it was competent for the State to introduce evidence to sustain his general character, and to show that it was good for truth and veracity. There was, therefore, no error in the admission of the evidence to sustain the credit of Jesse Whitehurst — examined by *103the State — as a truthful witness.—Lewis v. The State, 35 Ala. 386; Hadjo v. Gooden, 13 Ala 718; 1 Greenl. Ev., § 469.
2. There was no error in excluding the evidence of Mrs. Ed. Price, the wife of the co-defendant Ed. Price. She was not competent to testify. We have repeatedly held, that where several defendants are jointly indicted and tried, the wife of one of them is not a competent' witness for the others.—Childs v. The State, 55 Ala. 25; Woods v. The State, 76 Ala. 35; Owen v. The State, 78 Ala. 425; Birge v. The State, 78 Ala. 435.
3. The charge requested by defendant was properly refused. It asserts the untenable proposition, that the defendant was not required to establish the defense of an alibi which he set up, to the reasonable satisfaction of the jury.—Pate v. The State, 94 Ala. 18; Albritton v. The State, 94 Ala. 76-79; Pellum v. The State, 89 Ala. 28.
We find no error in the record, and the judgment of the court below is affirmed.